United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Everett, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John E. Goodwin, Esq., for the appellant
No appearance, for the Director

Docket No. 07-2198
Issued: January 24, 2008

Oral Argument December 19, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 5, 2007 appellant, through her attorney, filed a timely appeal of a July 2,
2007 merit decision of the Office of Workers’ Compensation Programs, which denied
modification of its August 28, 2001 decision terminating her wage-loss compensation effective
that date. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this termination case.
ISSUE
The issue is whether appellant established that she had any continuing employmentrelated disability after August 28, 2001. On appeal, she contends that Dr. Thomas J. Degan, an
attending Board-certified orthopedic surgeon, made a mistake in finding that she could work
without restriction.

FACTUAL HISTORY
This case has previously been on appeal twice before the Board. In decisions dated
March 22, 20041 and March 14, 2006,2 the Board affirmed an Office hearing representative’s
July 8, 2002 decision which affirmed the Office’s August 28, 2001 termination of appellant’s
compensation benefits effective that date and the Office’s September 10, 2004 decision which
denied modification of its termination decision, respectively, on the grounds that she no longer
had any disability causally related to her January 15, 1999 employment injury. The Board found
that Dr. Degan’s June 13, 2001 medical opinion that appellant’s condition was fixed and stable
and that she could return to work without restriction was sufficient to establish that she no longer
had any employment-related disability. It also found that appellant failed to submit rationalized
medical evidence establishing that she had any continuing employment-related disability after
August 28, 2001. In the March 14, 2006 decision, the Board also affirmed the Office’s
March 29, 2005 decision, denying appellant’s request for a merit review of her claim pursuant to
5 U.S.C. § 8128(a). The facts and the circumstances of the case as set forth in the Board’s prior
decisions are incorporated herein by reference.3 The facts and the history relevant to the present
issue are set forth.
Following the Board’s March 14, 2006 decision, appellant requested reconsideration
before the Office on August 2, 2006. She submitted Dr. Degan’s May 24 and July 11, 2006
letters which stated that she was being followed for right upper extremity pain including, the
shoulder and elbow. Dr. Degan related that, since appellant’s April 6, 2000 right elbow surgery,
she had a 20-pound lifting work restriction. He indicated that her current 20-pound lifting
restriction was due to her shoulder and elbow conditions. Dr. Degan noted that appellant had not
returned to her previous job which required her to lift 70 pounds. In the July 11, 2006 letter,
Dr. Degan also stated that he was clearing up any confusion regarding his June 13, 2001
treatment note which stated that appellant could go to work “without restriction.” He stated that
he was authorizing a full-time light-duty job offer with a 20-pound lifting restriction already built
into the job offer.
By decision dated November 1, 2006, the Office denied appellant’s request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error.4
In a decision dated July 2, 2007, the Office set aside the November 1, 2006 decision. It
found that appellant’s August 2, 2006 request for reconsideration was timely filed and addressed
1

Docket No. 03-568 (issued March 22, 2004).

2

Docket No. 05-1140 (issued March 14, 2006).

3

On January 15, 1999 appellant, then a 47-year-old letter carrier, filed a traumatic injury claim alleging that she
experienced pain in her right elbow on that date after she struck it on a metal container. The Office accepted the
claim for right lateral epicondylitis and paid appropriate compensation.
4

Appellant appealed the Office’s November 1, 2006 decision to the Board. Based on a request by appellant to
dismiss her appeal of the Office’s decision, the Board issued an order on September 14, 2007 dismissing the appeal.
Docket No. 07-343.

2

the merits of her claim. The Office denied modification of its August 28, 2001 termination
decision. It found that the contents of Dr. Degan’s May 24, 2006 letter were identical to the
contents of his July 11, 2006 letter and only addressed the July 11, 2006 letter. The Office found
that Dr. Degan rephrased information that was contained in his prior May 18, 2004 letter and
November 15, 2004 progress note.5
LEGAL PRECEDENT
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating benefits shifts to appellant.6 In order to prevail,
she must establish by the weight of the reliable, probative and substantial evidence that she had
an employment-related disability, which continued after termination of compensation benefits.
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
diagnosed condition and the implicated employment factors.7 The opinion of the physician must
be based on a complete factual and medical background of appellant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
appellant.8
ANALYSIS
In the March 22, 2004 and March 14, 2006 decisions, the Board found that the Office met
its burden of proof to terminate appellant’s compensation benefits effective August 28, 2001.
Therefore, the burden of proof shifted to appellant to establish that she still has residuals of her
accepted employment injury.9 Dr. Degan’s May 24 and July 11, 2006 letters contain identical
information, stating that appellant had a 20-pound lifting work restriction since her April 6, 2000
5

In the May 18, 2004 letter, Dr. Degan stated that appellant’s ability to return to work was probably best
characterized by a physical capacity evaluation (PCE) which indicated that she had a 20-pound lifting capacity. He
further stated that his June 2001 opinion that appellant was able to return to full-duty work as a letter carrier was an
error because he did not believe that the PCE results supported her ability to do so. Dr. Degan also stated that his
best recollection indicated that appellant could return to a full-work schedule performing light-duty work as she had
an intervening back strain which decreased her ability to work even more in the interim between the PCE and the
shoulder becoming stable and a letter he sent to the Office. Dr. Degan concluded that the March 2001 restrictions
should remain in effect. In the November 15, 2004 treatment note, Dr. Degan opined that appellant could return to
work with a 20-pound lifting restriction. He noted that the restriction had been in effect since the surgery related to
her shoulder and elbow conditions. Dr. Degan concluded that appellant could not lift 70 pounds as required by her
job.
6

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Virginia Davis-Banks, 44 ECAB 389 (1993); Joseph M.
Campbell, 34 ECAB 1389 (1983).
7

Jennifer Atherson, 55 ECAB 317 (2004).

8

Bobbie F. Cowart, 55 ECAB 746 (2004); Victor J. Woodhams, 41 ECAB 345 (1989).

9

See cases cited supra note 7.

3

right elbow surgery and that she was unable to return to her job which had a 70-pound lifting
requirement. In the July 11, 2006 letter, Dr. Degan stated that he was authorizing a full-time
light-duty job offer with a 20-pound lifting restriction already built into the job offer. This report
is similar to that in his 2004 report. However, Dr. Degan did not adequately explain the basis for
changing his medical opinion three years after releasing appellant to return to work. He failed to
provide sufficient explanation for the change in his prior June 13, 2001 opinion that appellant
could work without restriction. The Board finds that his May 24 and July 11, 2006 letters are
insufficient to establish that appellant has any continuing disability causally related to her
January 15, 1999 employment injury.
CONCLUSION
The Board finds that appellant has failed to establish that she had any continuing
employment-related disability after August 28, 2001.
ORDER
IT IS HEREBY ORDERED THAT the July 2, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 24, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

